EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claims 10-15 and 17-20 are cancelled.  


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see remarks and amendments, filed 8/10/2022, with respect to the 112(f) issue have been fully considered and are persuasive.  A new claim interpretation statement indicating that “a feeder configured to feed a tape material” is not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is provided below.
Applicant’s arguments, see remarks and amendments, filed 8/10/2022, with respect to the rejections of claims 1, 3-9 and 16 have been fully considered and are persuasive.  The rejection of claims 1, 3-9, and 16 has been withdrawn. 


Claim Interpretation
The term  “a feeder configured to feed a tape material” is no longer being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function due to applicant’s amendments to claim 1.  The limitation of “the feeder including at least one roller” is sufficient structure, materials, or acts to entirely perform the recited function.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s amendments and remarks filed 8/10/2022 have overcome the prior art of record.
With respect to claim 1 and dependent claims 3-9 and 16, the prior art of record, such as Hyland (WO 2011/116191 A1) and Wyatt (US 3592371) does not disclose the additional features of “wherein the adjuster changes the width of the tape material by adjusting a position at which the tape material which has contacted with the bottom and the wall surfaces departs from the bottom and the wall surfaces, the bottom having a convex surface, and wherein the adjuster adjusts the position, at which the tape material departs by moving the path in a direction parallel to a thickness direction of the tape material, the path being moved relatively to the tape material” in combination with the other limitations of claim 1.
Applicant has amended claim 1 to include the features previously present in claims 2 and 5.  Applicant’s persuasively argued that the combination of Hyland and Wyatt to achieve the claimed features of claim 5 that have now been incorporated into new claim 1 are persuasive. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE R KOCH whose telephone number is (571)272-1230. (TDD only). If the applicant cannot make a direct TDD-to-TDD call, the applicant can communicate by calling a TDD Relay Service at 711 and giving the relay operator the above TDD number. The examiner can also be reached by E-mail at george.koch@uspto.gov if the applicant grants written authorization for e-mails.  Authorization can be granted by filling out the USPTO Automated Interview Request (AIR) Form which is available at: http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html
The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILIP C TUCKER can be reached on (571)272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GEORGE R KOCH/Primary Examiner, Art Unit 1745                                                                                                                                                                                                        

GRK